                Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 1 of 18




 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE

 6
         SPENCER PHILLIP YOUNG,
 7                                                          CASE NO. 2:20-cv-00979-BAT
                                  Plaintiff,
 8                                                          ORDER GRANTING
                v.
                                                            DEFENDANT’S MOTION FOR
 9                                                          JUDGMENT ON THE PLEADINGS
         CITY OF SEATTLE,
10                                Defendant.
11
               Defendant City of Seattle1 moves for judgment on the pleadings, pursuant to Fed. R. Civ.
12
     P. 12(c). Dkt. 14. Plaintiff Spencer Phillip Young, pro se, seeks a declaratory judgment
13
     invalidating the Emergency Civil Order (the “Emergency Order”) issued by the City of Seattle
14
     on May 30, 2020 and rescinded on June 18, 2020. The Emergency Order was issued pursuant to
15
     Seattle Municipal Code (“SMC”) 10.02.020 and prohibited weapons in a specific area in the City
16
     of Seattle. Dkt. 1-1. Plaintiff asserts that the Emergency Order violates the Second Amendment
17
     and Article I, section 24 of the State Constitution; was not specifically conditioned to the
18
     requirements of SMC 10.02.020(9); and is preempted by state law. Dkt. 1-1, p. 6.
19
               Defendant City argues that Plaintiff’s claims should be dismissed with prejudice because
20
     they are moot (the Emergency Order was rescinded), the City’s exercise of emergency powers
21
     did not infringe upon the federal or state constitutions, and the Emergency Order is not subject to
22

23   1
         All other defendants were previously dismissed by joint motion. Dkt. No. 12.

     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 1
              Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 2 of 18




 1   preemption. Defendant City further contends that Plaintiff lacks standing to facially challenge

 2   SMC 10.02.020(9). Dkt. 14. In reply, Plaintiff clarifies that he is not challenging any provision

 3   of the SMC. Dkt. 17, pp. 5-6. It is also undisputed that Defendant City did not rely on SMC

 4   10.02.020(9) as authority to issue the Emergency Order. However, Plaintiff raises for the first

 5   time in his reply, a request for injunctive relief. Id.

 6           The Court concludes that Defendant City’s motion should be granted because Plaintiff

 7   does not meet the Article III requirements because his claims are moot, and the Emergency

 8   Order was neither unconstitutional nor subject to preemption. The Court further finds that any

 9   request by Plaintiff to amend his complaint to cite the appropriate SMC provision or to seek

10   injunctive relief is futile and would therefore, be denied.

11                                         STATEMENT OF FACTS

12           On May 30, 2020, the Mayor of Seattle issued an order prohibiting the possession of

13   weapons, “including, but not limited to, rocks, bottles, pipes, bats, clubs, chains, sharpened signs,

14   shields, gas, road flares, torches, paint balls, light bulbs, any incendiary devices, pry-bars,

15   skateboards, balloons filled with liquid, dimensional lumber with a dimension greater than ½

16   inch, or any other objects which can be used for infliction of bodily harm or damage to

17   property.” Dkt. 1-1, ¶18; Exhibit A, Section 1A. The reasons supporting the Emergency Order

18   are contained in the Emergency Proclamation:

19           WHEREAS, in the evening of May 29, 2020, unpermitted demonstrations were
             facilitated by the Seattle Police Department, but resulted in property damage to
20           approximately 40 businesses in the downtown core and Capitol Hill, vandalism of
             several police cars and Seattle Police Headquarters, assaults on officers by rocks,
21           bottles, metal cans, fireworks, and other projectiles; and

22           WHEREAS, during the unpermitted demonstrations during the evening of May
             29, 2020 seven individuals were arrested for crimes including Malicious Mischief,
23           Assault, and Resisting Arrest; and


     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 2
              Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 3 of 18




 1
            WHEREAS, in other cities, including Atlanta, Phoenix, New York, Houston, San
 2          Jose, Los Angeles, Dallas, Portland, and Minneapolis, demonstrations over the
            killing of George Floyd have turned violent and led to property destruction,
 3          injuries to demonstrators, significant uses of force by police, and injuries to both
            demonstrators and police officers; and
 4
            WHEREAS, in Detroit, MI, on May 28, 2020, a 19-year old man was killed by
 5          gunfire at a related demonstration; and

 6          WHEREAS, during the demonstrations in Seattle on May 30, 2020, Seattle
            Police Officers were assaulted with rocks, bottles, and other projectiles, Seattle
 7          Police Patrol cars were set on fire, a Seattle Police rifle stolen from a police
            vehicle and fired, hundreds of demonstrators marched down I5, shutting it down
 8          for vehicular traffic, Molotov cocktails were made and objects thrown at Seattle
            Police HQ that smelled of accelerant, followed by flares; and
 9
            WHEREAS, many businesses and personal [sic] were targeted for significant
10          property damage; and

11          WHEREAS, the presence of large numbers in a limited space combined with the
            clear and present, and escalating, threat of violence, presents an unacceptably high
12          risk of serious injury to innocent people including lawful protesters and police, as
            well as significant property damage; and
13
            WHEREAS, these events are rapidly evolving and police responses are
14          escalating even during the drafting of this order and the ability of the police to
            effectively control the situation is rapidly being compromised.
15
     See Emergency Proclamation at http://clerk.seattle.gov/~CFS/CF_321702.pdf, 1-2 (selected
16
     paragraphs).2 The Emergency Order incorporates the justifications set forth in the Emergency
17
     Proclamation and adds the additional justification: “reports are incoming about a man with a rifle
18
     on the Yesler overpass.” Dkt. 1-1, Exhibit A.
19

20

21
     2
      The Court takes judicial notice of the Emergency Proclamation as it is specifically incorporated
22   in the Emergency Order. See Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (Under the
     “incorporation by reference” doctrine, a court may take into account, documents “whose contents
23   are alleged in a complaint [but are not physically attached to the complaint] and whose
     authenticity no party questions.”); see also Fed. R. Evid. 201.

     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 3
              Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 4 of 18




 1          The Emergency Order applied to “a restricted area of the City “bounded on the East by

 2   15th Avenue East, on the South by I90, on the West by Elliott Bay, and on the North by Mercer

 3   Street.” Dkt. 1-1, ¶18; Exhibit A, Section 1A. Complaint, Exhibit A. Plaintiff alleges that he

 4   lives within these boundaries. Dkt. 1-1, ¶ 20.

 5          The Emergency Order further instructed Seattle Police to “confiscate any weapon

 6   identified above or any other implement reasonably perceived or believed to be capable of being

 7   used as a weapon found within these boundaries” and that “any individual who violated this

 8   order shall be subject to arrest.” Dkt. 1-1, ¶18; Exhibit A, Section 1A.

 9          Plaintiff does not allege that he had any interactions with police, that he was arrested, or

10   that he had any weapon confiscated. See Dkt. 1-1 Complaint, generally.

11          The Emergency Order was issued pursuant to SMC 10.02.020(A)(15), which authorizes

12   the Mayor to proclaim “such other orders as are imminently necessary for the protecting of life

13   and property” and take extraordinary measures to protect the public peace, safety and welfare.

14   Dkt. 1-1, Exhibit A, at 1; SMC 10.02.020(A)(15), Complaint, Attachment A.

15          Although Plaintiff claims that the Emergency Order was not specifically conditioned as

16   required by SMC 10.02.020(9), that code provision is not referenced in the Emergency Order.

17   Dkt. 1-1, Complaint, Exhibit A. SMC 10.02.020(9) authorizes the Mayor to issue certain orders,

18   including: "An order prohibiting the carrying or possession of a firearm or any instrument which

19   is capable of producing bodily harm and which is carried or possessed with intent to use the

20   same to cause such harm."

21          The Emergency Proclamation and Emergency Order were rescinded by Mayoral

22   Proclamation Terminating Civil Emergency on June 18, 2020. The Court takes judicial notice of

23


     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 4
              Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 5 of 18




 1   the fact that the Emergency Order was rescinded.3 The Court is within the area impacted by the

 2   Emergency Order and its rescission is “generally known within the trial court’s territorial

 3   jurisdiction.” Fed. R. Evid. 201(2).

 4                                        STANDARD OF REVIEW

 5           Dismissal under Rule 12(b)(6) may be based on either the lack of a cognizable legal

 6   theory or the absence of sufficient facts alleged under a cognizable legal theory. Balistreri v.

 7   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1988). A plaintiff's complaint must allege

 8   facts to state a claim for relief that is plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662,

 9   129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009). A claim has “facial plausibility” when the party

10   seeking relief “pleads factual content that allows the court to draw the reasonable inference that

11   the defendant is liable for the misconduct alleged.” Id. Although the Court must accept as true

12   the Complaint's well-pled facts, conclusory allegations of law and unwarranted inferences will

13   not defeat a Rule 12(c) motion. Vasquez v. L. A. County, 487 F.3d 1246, 1249 (9th Cir. 2007);

14   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). “[A] plaintiff’s obligation

15   to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

16   and a formulaic recitation of the elements of a cause of action will not do. Factual allegations

17   must be enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,

18   550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (citations and footnotes omitted).

19           Although Iqbal establishes the standard for deciding a Rule 12(b)(6) motion, Rule 12(c)

20   is “functionally identical” to Rule 12(b)(6) and “the same standard of review” applies to motions

21

22
     See: http://clerk.seattle.gov/search/results?s6=(emergency+(decl$+or+order+or+proc$))
     3

     %5BTI%5D&l=200&Sect1=IMAGE&Sect2=THESON&Sect3=PLURON&Sect4=AND&Sect5
23
     =CFCF1&Sect6=HITOFF&d=CFCF&p=1&u=%2Fsearch%2Fclerk-files&r=6&f=G

     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 5
               Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 6 of 18




 1   brought under either rule. Cafasso, U.S. ex rel. v. General Dynamics C4 Systems, Inc., 637 F.3d

 2   1047 (9th Cir. 2011), citing Dworkin v. Hustler Magazine Inc., 867 F.2d 1188, 1192 (9th Cir.

 3   1989).

 4            On a 12(b)(6) motion, “a district court should grant leave to amend even if no request to

 5   amend the pleading was made, unless it determines that the pleading could not possibly be cured

 6   by the allegation of other facts.” Cook, Perkiss & Liehe v. N. Cal. Collection Serv., 911 F.2d 242,

 7   247 (9th Cir. 1990). However, where the facts are not in dispute, and the sole issue is whether

 8   there is liability as a matter of substantive law, the court may deny leave to amend. Albrecht v.

 9   Lund, 845 F.2d 193, 195–96 (9th Cir. 1988).

10                                               DISCUSSION

11   A.       Mootness

12            An action is moot when the issues presented are no longer live, and the mootness inquiry

13   asks whether there is anything left for the court to do. Western Oil & Gas Ass'n v. Sonoma Cnty.,

14   905 F.2d 1287, 1290 (9th Cir. 1990). The repeal, amendment, or expiration of challenged

15   legislation is generally enough to render a case moot and appropriate for dismissal. See Board of

16   Trustees of Glazing Health and Welfare Trust v. Chambers, 941 F.3d 1195, 1198 (9th Cir. 2019)

17   (citing Am. Cargo Transp., Inc. v. United States, 625 F.3d 1176, 1180 (9th Cir. 2010) (internal

18   quotation marks omitted) (“[W]e presume the government is acting in good faith.”).

19            Because the Emergency Order was rescinded on June 18, 2020, it is presumed moot.

20   Plaintiff argues that the presumption of mootness is overcome as the Emergency Order falls with

21   the capable-of-repetition-yet-evading-review exception. Dkt. 13, pp. 2-3. A dispute qualifies for

22   the “capable of repetition” exception only “if (1) the challenged action is in its duration too short

23   to be fully litigated prior to its cessation or expiration, and (2) there is a reasonable expectation


     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 6
              Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 7 of 18




 1   that the same complaining party will be subjected to the same action again.” Turner v. Rogers,

 2   564 U.S. 431, 439–440, 131 S.Ct. 2507, 180 L.Ed.2d 452 (2011) (alterations and internal

 3   quotation marks omitted). As the Emergency Order was in effect for less than eighteen days, the

 4   first prong of this test is satisfied. The second prong is not.

 5           Plaintiff alleges that the Emergency Order deprived him “of his right to keep and bear

 6   arms….as travel with a firearm from his residence would similarly be illegal and subject plaintiff

 7   to possibility of arrest.” Dkt. 1-1, Complaint, ¶35. There is no dispute that the Emergency Order

 8   was issued pursuant to SMC 10.02.020(A)(15) (which authorizes the Mayor to proclaim “such

 9   other orders as are imminently necessary for the protecting of life and property” and take

10   extraordinary measures to protect the public peace, safety and welfare), and not SMC

11   10.02.020(9) (which authorizes the Mayor to issue certain orders, including: "An order

12   prohibiting the carrying or possession of a firearm or any instrument which is capable of

13   producing bodily harm and which is carried or possessed with intent to use the same to cause

14   such harm."). However, for purposes of this motion, the Court assumes that Plaintiff’s ability to

15   carry firearms was impacted during the time the Emergency Order was in effect.

16           Nevertheless, the Emergency Order was drafted during tense and rapidly evolving events

17   and restricted specific types of weapons and tools that had been or were being used against

18   officers and property in a specific area of the city. It is undisputed that these events posed an

19   extreme risk to public safety. Hundreds of demonstrators were marching, causing a traffic shut-

20   down on I-5; Seattle Police Officers were being assaulted with rocks, bottles, Molotov cocktails,

21   accelerant, and flares; and businesses and personal property were being damaged. As the

22   Emergency Order was being drafted, the violence was rapidly increasing, the City was losing

23   control of the situation, and the City was receiving reports of a man armed with a rifle on the


     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 7
              Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 8 of 18




 1   Yesler overpass. Dkt. 1-1, Exhibit A. It is speculative to suggest that these same circumstances

 2   will occur again.

 3          The exercise of emergency power outlined in SMC 10.02.020(A)(15) specifically

 4   requires extraordinary circumstances and a response specifically drafted to address the

 5   circumstances that arise. There is no reasonable expectation that Plaintiff will be subject to

 6   another such emergency order or if such an order were drafted, its language, scope, and effect

 7   would be similar. As there is no present controversy relating to the rescinded Executive Order

 8   and no reasonable expectation that Plaintiff will be subjected to the same action, the Court finds

 9   that this case is moot.

10   B.      Constitutional Claims

11          The “invocation of emergency powers necessarily restricts activities that would normally

12   be constitutionally protected.” United States v. Chalk, 441 F.2d 1277, 1280 (1971). The police

13   power of the state is expansive, allowing a sovereign to protect the public safety and in cases of

14   emergency, exercise of police power can override individual rights. See Bowes v. City of

15   Aberdeen, 58 Wn. 535, 541 (1910); Cougar Business Association v. State of Washington, 97

16   Wn.2d 466, 477 (1982) (overruled in part on other grounds by Chong Yim v. City of Seattle, 194

17   Wash.2d 682, 451 P.3d 694 (2019)) (the “exercise of emergency police power is lawful when:

18   reasonably necessary in the interest of public health, safety, morals, and the general welfare,

19   substantially related to the evil sought to be cured, and directed at a reasonable class of

20   persons”).

21          While constitutional activities may be restricted during an emergency, there is no

22   wholesale suspension of the United States Constitution in such circumstances and courts must

23   consider the facts and circumstances around the exercise of that authority. Sterling v. Constantin,


     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 8
              Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 9 of 18




 1   287 U.S. 378, 398, 53 S. Ct. 190, 195, 77 L. Ed. 375 (1932).

 2          Both the federal and state constitutions have significant, but not unlimited, protections for

 3   the possession of firearms. The Second Amendment states “[a] well regulated militia being

 4   necessary to the security of a free state, the right of the people to keep and bear arms shall not be

 5   infringed.” Article I, Section 24 - Right to Bear Arms, of the Washington State Constitution

 6   reads “[t]he right of the individual citizen to bear arms in defense of himself, or the state, shall

 7   not be impaired, but nothing in this section shall be construed as authorizing individuals or

 8   corporations to organize, maintain or employ an armed body of men.”

 9          1.      Second Amendment

10          There is an individual right to bear arms under the Second Amendment. District of

11   Columbia v. Heller, 554 U.S. 570, 592 (2008) (“we find that [the Second Amendment and

12   interpreting texts] guarantee the individual right to possess and carry weapons in case of

13   confrontation”). The Second Amendment applies to the states (and municipalities) through the

14   Fourteenth Amendment. See McDonald v. City of Chicago, 561 U.S. 742, 130 S. Ct. 3020

15   (2010). The right to bear arms is not absolute and governmental bodies can impose reasonable

16   restrictions on the right to bear arms, such as regulations restricting who may carry firearms and

17   where people may do so. Heller, 554 U.S. at 626 (identifying “laws forbidding the carrying of

18   firearms in sensitive places such as school and government buildings” as presumptively lawful);

19   Nordyke v. King, 681 F.3d 1041, 1045-46 (9th Cir. 2012) (en banc) (collecting cases).

20          When considering a Second Amendment challenge to government action, courts in the

21   Ninth Circuit apply a two-step inquiry: (1) whether the challenged law burdens conduct

22   protected by the Second Amendment and (2) if so, whether it meets an intermediate level of

23   scrutiny. United States v. Chovan, 735 F.3d 1127, 1136 (9th Cir. 2013) (“We believe this two-


     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 9
             Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 10 of 18




 1   step inquiry reflects the Supreme Court's holding in Heller that, while the Second Amendment

 2   protects an individual right to keep and bear arms, the scope of that right is not unlimited.”)

 3          The first prong of the analysis is met as Defendant City does not dispute, for purposes of

 4   this motion only, that the Emergency Order would have burdened Plaintiff’s rights under the

 5   Second Amendment. The second prong of the intermediate scrutiny analysis requires (1) the

 6   government’s stated objective to be significant, substantial, or important; and (2) a reasonable fit

 7   between the challenged regulation and the asserted objective. Chovan, 735 F.3d at 1139

 8   (challenged law placed a substantial burden on the appellant’s right to bear arms but did not

 9   implicate the core Second Amendment right “of law-abiding, responsible citizens to use arms in

10   defense of hearth and home”) (quoting D.C. v. Heller, 554 U.S. 570, 635 (2008)).

11          Here, it cannot be seriously disputed that the Defendant City’s stated objective was

12   significant, substantial, and important. As stated in the Emergency Proclamation, the events of

13   May 30, 2020 were rapidly evolving and posed an extreme risk to public safety. Police officers

14   were being assaulted with rocks, bottles, and other projectiles; police vehicles were being

15   burned; a police rifle was stolen; Molotov cocktails and other objects were thrown at police that

16   smelled of accelerant and were followed by flares; reports were received of a man with a rifle on

17   the Yesler overpass; hundreds of protestors had forced the shutdown of traffic on the interstate;

18   and, the violence was increasing and the City was losing control of the situation.

19          Therefore, issuing an Emergency Order directed at limiting the very tools and weapons

20   being used to attack officers, vehicles, and buildings, and generally threatening public safety,

21   was clearly related to an important government interest. As noted by the Ninth Circuit, “[n]o one

22   could seriously dispute that the government has a significant interest in maintaining public order;

23   indeed, this is a core duty that the government owes its citizens.” Menotti v. City of Seattle, 409


     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 10
             Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 11 of 18




 1   F.3d 1113, 1131 (9th Cir. 2005).

 2          Moreover, the Emergency Order was reasonably tailored to this objective because it was

 3   limited geographically, i.e., to the downtown area of Seattle where the violence, using weapons,

 4   was occurring. See Menotti, 409 F.3d 1113 at 1134 (“the size of the restricted zone was justified

 5   by the difficulty of protecting world leaders in an environment in which a small group of violent

 6   protestors were determined to cause chaos and to disrupt the conference proceedings midst tens

 7   of thousands of non-violent protestors.”) In addition to its narrow geographic scope, the

 8   Emergency Order was narrowly tailored in time to serve the City’s undisputed interest in

 9   maintaining public order. Less than three weeks after it was issued, and once the daily violence

10   subsided, the City rescinded the Emergency Order by Mayoral Proclamation.

11          Because the Emergency Order was a geographically and time limited restriction on the

12   right to carry the type of tools and weapons being used by protesters during unpermitted

13   demonstrations, it did not pose an unreasonable restriction on the right to bear arms.

14          2.      Article I, §24 of the Washington State Constitution

15          Like the Second Amendment, the Washington State Constitution, Art. 1, §24, does not

16   grant a right to bear arms that is absolute – rather, the right is subject to reasonable regulation by

17   the state’s police powers. State v. Rupe, 101 Wash.2d 664, 707 n. 9, 683 P.2d 571 (1984).

18   Regulations enacted by a municipality in the exercise of its police powers must meet the judicial

19   test of reasonableness. The police power of the state is expansive, allowing a sovereign to protect

20   the public safety and in cases of emergency, exercise of police power can override individual

21   rights. See Bowes v. City of Aberdeen, 58 Wn. 535, 541 (1910); Cougar Business Association v.

22   State of Washington, 97 Wn.2d 466, 477 (1982) (“exercise of emergency police power is lawful

23   when: reasonably necessary in the interest of public health, safety, morals, and the general


     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 11
             Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 12 of 18




 1   welfare, substantially related to the evil sought to be cured, and directed at a reasonable class of

 2   persons”); State v. Jorgenson, 179 Wash. 2d 145, 156, 312 P.3d 960, 964 (2013).

 3          Based on the wide discretion given to municipalities under their emergency police

 4   powers to deal with situations like the one facing the City on May 30, 2020 (and for several days

 5   before and after), imposition of a temporary restriction, limited in both time and geographic

 6   scope, on weapons in an area of civil unrest, was reasonably necessary to protect public safety,

 7   substantially related to those needs, and did not pose an unreasonable restriction on the right to

 8   bear arms protected by Article I, §24.

 9   C.     Preemption Under RCW 9.41.290

10          Plaintiff argues that the Emergency Order is preempted by RCW 9.41.290. Defendant

11   City argues that the Emergency Order is exempt from this statutory preemption because it is not

12   a “law or ordinance” subject to preemption and the City of Seattle must have the ability to take

13   necessary emergency action to protect the welfare of its residents.

14          A state statute preempts an ordinance if the statute occupies the field or if the statute and

15   the ordinance irreconcilably conflict. See Brown v. City of Yakima, 116 Wash.2d 556, 559, 807

16   P.2d 353 (1991); Lawson v. City of Pasco, 168 Wash.2d 675, 679, 230 P.3d 1038 (2010) (“[A]

17   state statute preempts an ordinance on the same subject if the statute occupies the field, leaving

18   no room for concurrent jurisdiction, or if a conflict exists such that the statute and the ordinance

19   may not be harmonized.”).

20          Field preemption occurs when there is express legislative intent to occupy the entire field,

21   or when such intent is necessarily implied. Brown, 116 Wash.2d at 560, 807 P.2d 353.

22   Legislative intent may be implied from the statute’s purpose and factual circumstances. See HJS

23   Dev., Inc. v. Pierce County, 148 Wash.2d 451, 477, 61 P.3d 1141 (2003). Conflict preemption


     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 12
             Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 13 of 18




 1   occurs when “an ordinance permits what state law forbids or forbids what state law permits.”

 2   Lawson, 168 Wash.2d at 682, 230 P.3d 1038. An ordinance is constitutionally invalid when it

 3   “directly and irreconcilably conflicts with the statute.” Brown, 116 Wash.2d at 561, 807 P.2d

 4   353. However, if the statute and ordinance may be read in harmony, no conflict will be found.

 5   Lawson, 168 Wash.2d at 682, 230 P.3d 1038.

 6          The Legislature included clear preemption language in chapter 9.41 RCW:

 7          The state of Washington hereby fully occupies and preempts the entire field of
            firearms regulation within the boundaries of the state, including the registration,
 8          licensing, possession, purchase, sale, acquisition, transfer, discharge, and
            transportation of firearms.... Cities, towns, and counties or other municipalities
 9          may enact only those laws and ordinances relating to firearms that are
            specifically authorized by state law.
10
     RCW 9.41.290 (emphasis added).
11
            According to the Washington Supreme Court, the “reasonable conclusion is that RCW
12
     9.41.290 was enacted to reform that situation in which counties, cities, and towns could each
13
     enact conflicting local criminal codes regulating the general public's possession of firearms.”
14
     Cherry v. Municipality of Metropolitan Seattle, 116 Wash.2d 794, 801, 808 P.2d 746 (1991) (en
15
     banc) (the authority of public employers to prohibit their employees from carrying firearms and
16
     any other weapons while on duty or at the workplace, was not preempted by RCW 9.41.290).
17
     Thus, the legislative purpose of RCW 9.41 is to “advance uniformity in criminal firearms
18
     regulation.” Watson v. City of Seattle, 189 Wash. 2d 149, 173, 401 P.3d 1, 13 (2017) (citing
19
     Cherry, 808 P.2d at 749.
20
            The Washington Supreme Court also cautions that “[s]tatutes should be construed to
21
     effect their purpose and courts should avoid unlikely, strained, or absurd results in arriving at an
22
     interpretation. Cherry, 808 P.2d at 750 (citing State v. Stannard, 109 Wash.2d 29, 36, 742 P.2d
23


     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 13
             Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 14 of 18




 1   1244 (1987)). Thus, in Cherry, the court held that interpreting RCW 9.41.290 along the “extreme

 2   lines proposed by Cherry would result in consequences unintended by the Legislature” as the

 3   preemption clause is not “intended to prohibit reasonable work rules regarding possession of

 4   weapons in the public workplace.” Id.

 5          This Court similarly concludes that the preemption clause is not intended to prohibit an

 6   Emergency Order narrowly tailored to protect the public during a dangerous demonstration. The

 7   Emergency Order is not a “conflicting local criminal code regulating the general public’s

 8   possession of firearms,” but was an emergency executive action taken to preserve public safety

 9   in extraordinary circumstances. The Seattle City Charter specifically grants the Mayor the

10   authority to declare an emergency, assume command of the police force, and maintain peace and

11   order in the City. See Seattle City Charter, Art. V, § 2.

12          There is simply no basis to conclude that the Emergency Order, which was rescinded as

13   soon as the violence began to subside, is a “conflicting local criminal code regulating the general

14   public’s possession of firearms.” The Emergency Order, which was limited in scope and

15   duration, did not pose a threat to uniformity in criminal firearms regulation and is not

16   inconsistent with the intent of RCW 9.41.

17   D.     Standing to Challenge SMC 10.02.020(9)

18          In its motion, Defendant City construed Plaintiff’s Complaint as asserting a facial

19   challenge to the validity of SMC 10.02.020(A)(9), which authorizes the Mayor to issue

20   emergency orders “prohibiting the carrying or possession of a firearm or any instrument which is

21   capable of producing bodily harm . . . .” In his Complaint, Plaintiff asserts that the language in

22   10.02.020(A)(9) “is in direct conflict with Article I, section 24 of the State Constitution,” see

23   Dkt. 1-1, p. 6, which guarantees that “[t]he right of the individual citizen to bear arms in defense


     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 14
             Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 15 of 18




 1   of himself, or the state, shall not be impaired.” However, as previously noted, the City did not

 2   rely on RCW 10.02.020(A)(9) for the authority to issue the Emergency Order and there is no

 3   reason to believe that this provision could have been applied to Plaintiff or will be applied in the

 4   future. Thus, Plaintiff lacks standing to raise a facial challenge to RCW 10.020.020(A)(9)

 5   because he has not suffered an injury-in-fact, fairly traceable to the challenged law, that the

 6   requested relief would redress. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992).

 7          In his opposition brief, Plaintiff clarifies that he is not asking the Court to strike down

 8   any provision of the Seattle Municipal Code, but that he “seeks declaratory relief declaring the

 9   City’s Order unlawful and injunctive relief to prevent the city from taking such action again.”

10   Dkt. 17, pp. 5-6 (emphasis added). He further states that the relief requested “does not

11   necessarily require invalidation of any particular municipal code” and that “[w]hether it was

12   SMC 10.02.020(9) or SMC 10.02.020(A)(15) that was applied to Plaintiff should be relatively

13   immaterial.” Id., p. 6 (footnote omitted). Plaintiff also requests leave to amend his complaint if

14   his failure to cite to the appropriate code provision renders his complaint defective. Id. The Court

15   addresses these issues in turn.

16   E.     Amendment

17          As a general matter, courts should freely grant leave to amend a pleading when justice so

18   requires. Fed. R. Civ. P. 15(a)(2). This policy is applied with “extreme liberality,” Eminence

19   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003), and in the Ninth Circuit, a pro

20   se litigant must be given leave to amend before dismissal “unless it is absolutely clear that the

21   deficiencies of the complaint could not be cured by amendment.” Karim-Panahi v. Los Angeles

22   Police Dept., 839 F.2d 621, 623 (9th Cir. 1988). Nonetheless, leave “is not to be granted

23   automatically.” Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990). In determining


     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 15
             Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 16 of 18




 1   whether to grant leave under Rule 15(a), a court should consider the following factors: (1) delay;

 2   (2) bad faith; (3) futility of amendment; and (4) prejudice. DCD Programs, Ltd. v. Leighton, 833

 3   F.2d 183, 186 (9th Cir. 1987).

 4          1.      Failure to Cite Code Provision

 5          Plaintiff’s failure to cite to the appropriate code provision relied on by the City as

 6   authority to issue the Emergency Order is immaterial as the Court assumed, for purposes of the

 7   motion at hand, that the Emergency Order did impact Plaintiff’s ability to carry firearms.

 8   Nevertheless, the Court also concluded that the Emergency Order did not violate Plaintiff’s

 9   constitutional rights. Accordingly, granting leave to amend to allow Plaintiff to cite to the

10   appropriate code provision would be futile and denied.

11          2.      Request for Injunctive Relief

12          In his opposition, Plaintiff raises for the first time, a request for “injunctive relief to

13   prevent the city from taking such action again.”4 The Court concludes that leave to amend would

14   be futile because Plaintiff cannot show he is entitled to a permanent injunction.

15          A permanent injunction may issue only if a plaintiff is able to demonstrate that: (1) he has

16   suffered an irreparable injury; (2) remedies available at law, such as monetary damages, are

17   inadequate to compensate for that injury; (3) considering the balance of hardships between the

18   plaintiff and defendant, a remedy in equity is warranted; and (4) the public interest would not be

19   disserved by a permanent injunction. eBay Inc. v. MercExhange, LLC, 547 U.S. 388, 391 (2006).

20   Mere allegations of past violations do not meet the standard for granting injunctive relief. “The

21

22
     4
      In contrast, in his Complaint, Plaintiff sought “declaratory relief to invalidate the Emergency
23   Civil Order …” and “to invalidate Seattle Municipal Codes that authorize the Mayor to prohibit
     constitutionally protected activities.” Dkt. 1-1, p. 1.

     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 16
               Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 17 of 18




 1   purpose of an injunction is to prevent future violations,” and the moving party must demonstrate

 2   “there exists some cognizable danger of recurrent violation, something more than the mere

 3   possibility which serves to keep the case alive.” United States v. W. T. Grant Co., 345 U.S. 629,

 4   633 (1953).

 5             As previously discussed, the Emergency Order was a tailored response to specific

 6   circumstances, which did not violate Plaintiff’s constitutional rights, and there is no cognizable

 7   danger of recurrent circumstances. It is undisputed and established by the record before the Court

 8   that the Emergency Order was narrow in scope, time, and geography, and was issued in response

 9   to the escalating events of violence as outlined in the Proclamation of Civil Emergency. This fact

10   renders the likelihood of future harm entirely speculative.

11             Generally, the public interest and balance of equities favor preventing the violation of a

12   party’s constitutional rights. See Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012). Here,

13   however, Plaintiff has not shown that Defendant City’s Emergency Order violated his

14   constitutional rights. Plaintiff does not dispute that the City of Seattle possesses police power or

15   that it has a public welfare interest in preventing the type of behavior referenced in the

16   Emergency Order. It would not be in the public’s interest if the Court in this case were to issue a

17   permanent injunction broadly prohibiting the City of Seattle from assessing and addressing

18   future threats to public safety through its police powers. Thus, any proposed amendment to

19   Plaintiff’s complaint to include a claim for permanent injunctive relief is futile and would be

20   denied.

21                                               CONCLUSION

22             Plaintiff does not meet the Article III requirements to bring this suit as his claims are

23   moot. Additionally, the Emergency Order passes constitutional scrutiny because it was necessary


     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 17
             Case 2:20-cv-00979-BAT Document 19 Filed 11/16/20 Page 18 of 18




 1   to address substantial threats to public safety and was narrowly tailored in time and geographic

 2   scope to address the specific emergency. Moreover, the Emergency Order is not preempted by

 3   RCW 9.41.290, and it was not a “conflicting local criminal code regulating the general public’s

 4   possession of firearms,” but an emergency executive action taken to preserve public safety in

 5   extraordinary circumstances.

 6          Accordingly, it is ORDERED that Defendant City’s motion for judgment on the

 7   pleadings (Dkt.14) is granted; Plaintiff’s complaint is dismissed with prejudice.

 8          DATED this 16th day of November, 2020.

 9

10

11                                                        A
                                                          BRIAN A. TSUCHIDA
12                                                        Chief United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING DEFENDANT’S
     MOTION FOR JUDGMENT ON THE
     PLEADINGS - 18
